Case 9:17-cv-81261-WPD Document 302 Entered on FLSD Docket 10/25/2019 Page 1 of 15



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF FLORIDA

     ALL-TAG CORP.,                         )
                                            )
                Plaintiff,                  )
                                            ) Case No. 17 CV 81261-WPD
           v.                               )
                                            ) Judge William P. Dimitrouleas
     CHECKPOINT SYSTEMS, INC.,              )
                                            )
                Defendant.                  )



        ALL-TAG’S OPPOSITION TO CHECKPOINT’S MOTION FOR SUMMARY
       JUDGMENT ON COUNTS I AND II OF CHECKPOINT’S SECOND AMENDED
          COUNTERCLAIM AND INCORPORATED MEMORANDUM OF LAW




                                        1
Case 9:17-cv-81261-WPD Document 302 Entered on FLSD Docket 10/25/2019 Page 2 of 15



          Plaintiff All-Tag Corp. (“All-Tag”) respectfully submits this opposition memorandum to

   Defendant Checkpoint Systems, Inc. (“Checkpoint” or “Defendant”)’s Motion for Summary

   Judgment on Count I and Count II of its Second Amended Counterclaim.

                                           INTRODUCTION

          Checkpoint moves for summary judgment on counts I and II of its counterclaims which

   allege that All-Tag violated a December 2014 Settlement Agreement and Release regarding a

   prior patent infringement litigation by bringing the present antitrust and false advertising lawsuit.

   Checkpoint is wrong, and its motion should be denied.

          The plain language of the 2014 release states that




                                                                             Checkpoint’s

   interpretation would also render parts of the release internally contradictory and superfluous, in

   violation of the doctrines of contract construction. Because Checkpoint’s motion is based on a

   misreading of the release, its motion should be denied.

          Even if there is an ambiguity in the scope of the release, the undisputed extrinsic

   evidence refutes Checkpoint’s interpretation.




                                                     2
Case 9:17-cv-81261-WPD Document 302 Entered on FLSD Docket 10/25/2019 Page 3 of 15



           Finally, even if the 2014 release covered all claims

                   Checkpoint fails to demonstrate how the claims in the present lawsuit could have

   been brought by All-Tag back in 2014. To the contrary,




                 As for the specific “facts” Checkpoint sets forth which supposedly demonstrate

   foreknowledge by All-Tag, none are undisputed and none support a finding that

                                                        . Thus, even if the release is broader in scope,

   Checkpoint is still not entitled to summary judgment.

                                     FACTUAL BACKGROUND

          All-Tag refers to and incorporates by reference its Response to Checkpoint’s Statement

   of Material Facts Regarding Checkpoint’s Motion for Summary Judgment on Counts I and II of

   Checkpoint’s Counterclaims. (“Response to SOF¶ __”). All Tag also refers to and incorporates

   its separate Response to Checkpoint’s statements of Material Facts Regarding Checkpoint’s

   Motion for Summary Judgment on All-Tag’s Second Amended Complaint and Checkpoint’s

   Second and Fifth Affirmative Defenses on pages 10 and 11 of this opposition.

                                     MEMORANDUM OF LAW

   I.     STANDARD OF REVIEW

          Summary judgment is appropriate only when the Court is satisfied that "there is no

   genuine issue as to any material fact and that the moving party is entitled to judgment as a matter

   of law." Fed.R.Civ.P. 56(c). The moving party bears the burden of identifying those portions of

   the factual record, including pleadings, depositions, answers to interrogatories, and affidavits,

   which it believes demonstrate the absence of a genuine issue of material fact. Hickson Corp. v.

   N. Crossarm Co., Inc., 357 F.3d 1256, 1259-60 (11th Cir. 2004).

                                                    3
Case 9:17-cv-81261-WPD Document 302 Entered on FLSD Docket 10/25/2019 Page 4 of 15



          In ruling on a motion for summary judgment, "[i]f reasonable minds might differ on the

   inferences arising from undisputed facts, then the court should deny summary judgment." St.

   Charles Foods Inc. v. Am.'s Favorite Chicken Co., 198 F.3d 815, 819 (11th Cir. 1999), quoting

   Warrior Tombigbee Transp. Co. v. MV Nan Fung, 695 F.2d 1294, 1296-97 (11th Cir. 1983)

   (finding summary judgment "may be inappropriate even where the parties agree on the basic

   facts, but disagree about the factual inferences that should be drawn from these facts"). "If a

   reasonable fact finder evaluating the evidence could draw more than one inference from the

   facts, and if that inference introduces a genuine issue of material fact, then the court should not

   grant summary judgment." Allen v. Bd. of Pub. Educ., 495 F.3d 1306, 1315 (11th Cir. 2007).

   II.    SUMMARY JUDGMENT SHOULD BE DENIED BECAUSE CHECKPOINT
          MISINTERPRETS THE SETTLEMENT AGREEMENT AND RELEASE

          A. The Release Was Limited Solely To                         On Its Face

          Under New Jersey law, which governs here, a release – like any contract – should be

   interpreted according to its plain terms. Ingersoll-Rand Co. v. Barnett, No. 05-1636 (DRD), 2006

   U.S. Dist. LEXIS 78836, at *43 (D.N.J. Oct. 26, 2006) (interpreting the release in a contractual

   document in accordance with its plain terms since, “in determining whether a particular clause in

   a plan document is ambiguous, courts must first look to the plain language of the document”)

   (citations omitted); Brandt v. Hogan, No. 10-4944(FLW)(DEA), 2013 U.S. Dist. LEXIS 56508,

   at *20 (D.N.J. Apr. 18, 2013 (“Under New Jersey law, where the terms of a contract, including a

   settlement agreement, are clear, a court must enforce the unambiguous terms as written, and it

   has no power to rewrite the contract of the parties by substituting a new or different provision

   from what is clearly expressed in the instrument.”) (citations omitted). The 2014 Settlement

   Agreement contains a release which is clear on its face and reads as follows:




                                                     4
Case 9:17-cv-81261-WPD Document 302 Entered on FLSD Docket 10/25/2019 Page 5 of 15




                                                                                                         .

   (emphasis added). As is evident from the very first sentence of the release, it

                                                                                           .




           To avoid the plain language of the release, Checkpoint argues that Section 3.1 actually

   contains two different releases – one specific regarding patent claims, and one general regarding

   all other claims that could have been pursued. This argument finds no support in the language or

   structure of the release.1 Section 3.1 is



                                                                                                                   .e.


   1
           Even if there were two releases, the rules of construction regarding releases confirm that All-Tag did not
           release the claims it has now raised: "when a release contains both general and specific language, the
           general language will be presumed to have been used in subordination to the specific language and will be
           construed and limited accordingly. In other words, when specific recitals in a release are followed by
           general language, the specific language restricts the scope of the general release language." 66 Am. Jur. 2d.,
           Release, § 29. Therefore, the specific release with regard to                                         and
           informs the Agreement’s subsequent reference to “all claims”—language that Checkpoint is attempting to
           use to broaden the scope of the Agreement and bar All-Tag’s claims in this litigation.

                                                            5
Case 9:17-cv-81261-WPD Document 302 Entered on FLSD Docket 10/25/2019 Page 6 of 15



   to the one and only release contained in Section 3.1. Further, those sentences concern a




          Thus, if Checkpoint was correct that the last sentence was a general release of all claims

   that could have been pursued, then it would have been superfluous and unnecessary for the

   parties to specify                                                             ” Courts will not

   interpret a contract in a way that renders any provisions, especially a material one, unnecessary.

   See Nw. Bergen Cty. Utilities Auth. v. Borough of Midland Park, 254 N.J. Super. 729, 737 (Law.

   Div. 1992) (“effect should be given to all parts of the contract and an interpretation or

   construction which gives reasonable meaning to all of its provisions is preferred to one that

   leaves a portion of the writing useless or inexplicable.”). Similarly, Checkpoint’s interpretation

   renders Section 3.1 internally contradictory because the release would both be



                                                                                          . Courts will

   not interpret provisions of a contract to be contradictory to each other. See Newark Publishers’

   Ass’n v. Newark Typographical Union, No. 103, 22 N.J. 419, 426 (1956) (“A subsidiary

   provision is not so to be interpreted as to conflict with the obvious ‘dominant’ or ‘principal’

   purpose of the contract.”). As such, Checkpoint’s reading of the release language contravenes

   established principles of contractual interpretation and its motion for summary judgment should

   be denied.

          In its attempt to characterize the single release in the Settlement Agreement as two

   releases including a “general” release that bars All-Tag from pursuing its current claims,



                                                    6
Case 9:17-cv-81261-WPD Document 302 Entered on FLSD Docket 10/25/2019 Page 7 of 15



   Checkpoint heavily relies on Giaccone v. Canopius, U.S. Ins. Co., 133 F. Supp. 3d 668, 674-75

   (D.N.J. 2015). But in that case, the settlement agreement contained two releases set out in

   different paragraphs. The first released claims arising specifically from Superstorm Sandy. The

   second released any and all claims “including those of which Giaccone is not aware and those

   not mentioned in this Agreement.” Id. at 671; See Giaccone v. Canopius, 1:14-cv-06939-JBS-

   KMW (D.N.J.) at D.E. 3-4. In contrast, All-Tag did not enter into two separate releases and did

   not release claims “not mentioned in the Agreement.” Thus, if anything, Giaconne confirms the

   limited nature of All-Tag’s release.

          Because Checkpoint’s interpretation of the release is not supported by the plain text and

   structure of the settlement agreement, Checkpoint’s motion for summary judgment should be

   denied. In fact, because the settlement agreement

                       the Court would be within its power to grant summary judgment to All-Tag

   on this issue. Mt. Vernon Fire Ins. Co. v. Ayala, No. 15-21427-CIV, 2016 WL 7626205, at *4

   (S.D. Fla. May 27, 2016) (“When a motion for summary judgment is presented to the Court, it

   opens the entire record for consideration, and the Court may enter judgment in favor of the

   nonmoving party on any grounds apparent in the record, even where there is no formal cross-

   motion.”); Addison Ins. Co. v. 4000 Island Boulevard Condo. Ass'n, 263 F. Supp. 3d 1266, 1272

   (S.D. Fla. 2016) (“[I]t is widely acknowledged that District Courts possess the power to enter

   summary judgment sua sponte.”).

          B.      Evidence of the Parties’ Intent Supports All-Tag’s Interpretation of the
                  Release as

          The scope of a release is determined by the intention of the parties as expressed in terms

   of a particular instrument, considered in light of all facts and circumstances. Bilotti v. Accurate

   Forming Corp., 39 N.J. 184 (1963). It is well-settled in New Jersey that “the construction of a

                                                     7
Case 9:17-cv-81261-WPD Document 302 Entered on FLSD Docket 10/25/2019 Page 8 of 15



   written contract is usually a legal question for the court, but where there is uncertainty,

   ambiguity or the need for parol evidence in aid of interpretation, then the doubtful provision

   should be left to the jury.” Great Atl. & Pac. Tea Co., Inc. v. Checchio, 335 N.J. Super. 495, 502

   (App.Div. 2000) (citing Michaels v. Brookchester, Inc., 26 N.J. 379, 387 (1958). Ambiguity in a

   contract is fatal to a motion for summary judgment. See, e.g., Grow Co. v. Chokshi, 403 N.J.

   Super. 443, 476 (Super. Ct. App. Div. 2008) (“Ambiguity is determined not by adopting an

   interpretation preferred by the judge but by determining whether the provision in question is

   susceptible to at least two reasonable alternative interpretations.”); Celanese Ltd. v. Essex County

   Imp. Authority, 962 A.2d 591, 601 (App. Div. 2009) (“[I]n ruling on a summary judgment

   motion that involves the interpretation of a contract, a court must necessarily determine whether

   there is any genuine issue of material fact regarding the parties' intentions.”).

          Here, if the Court finds that the release is ambiguous as to its scope, the undisputed

   evidence




   See Response to SOF ¶ 6. The email from Checkpoint’s counsel thus confirms



                 2




   2
          This email also estops Checkpoint from seeking summary judgment based on an




                                                       8
Case 9:17-cv-81261-WPD Document 302 Entered on FLSD Docket 10/25/2019 Page 9 of 15



          Other extrinsic evidence also supports All-Tag’s interpretation of the release.




          At worst, the extrinsic evidence creates an issue of fact for the jury to resolve. At best, the

   Court could conclude that summary judgment should be granted to All-Tag.

          C.      Even Under Checkpoint’s Interpretation, Summary Judgment Should Still
                  Be Denied Because There Is No Undisputed Evidence That



          Even assuming that the Release was general in nature, Checkpoint has not come forward

   with any undisputed evidence

                                        New Jersey courts have declined to interpret releases in

   agreements to cover future claims not in contemplation of the parties at the time of the

   agreement. See Smith v. Smith, 72 N.J. 350, 359 (1977) ("[i]n general, claims arising after the

   date of delivery of the instrument are not covered by it unless specifically mentioned, since they

   would not appear to have been within the contemplation of the parties."); Bond v. Ingersoll-Rand

   Co., No. 08-3481(DRD), 2010 U.S. Dist. LEXIS 114658, at *45 (D.N.J. Oct. 25, 2010) (“A

   release ordinarily covers only claims and demands due at the time of its execution, unless the


                                It would be fundamentally unfair to award summary judgment in these
          circumstances and Checkpoint should be estopped from changing its interpretation of the agreement to suit
          its litigation needs.

                                                         9
Case 9:17-cv-81261-WPD Document 302 Entered on FLSD Docket 10/25/2019 Page 10 of 15



    claim or demand is specifically named.”). Therefore, to obtain summary judgment, Checkpoint

    would need to show that All-Tag is pursuing claims in the present litigation that it could have

    pursued back in 2014. Checkpoint has failed to do so.

           Much of the wrongdoing at issue in the present litigation




           Moreover, evidence adduced in discovery shows that in




           Checkpoint also engaged in illegal anticompetitive conduct




                                                    10
Case 9:17-cv-81261-WPD Document 302 Entered on FLSD Docket 10/25/2019 Page 11 of 15




                                .

           Checkpoint ignores all of the conduct above, and more, which form the basis of the

    present lawsuit – none of which could possibly be subject to the release entered in 2014.

    Checkpoint notes that All-Tag’s complaint references older examples of Checkpoint’s illegal

    conduct, but much of that provides a historical backdrop



                                                                                        All-Tag did

    not violate a 2014 release by bringing this lawsuit.

           In an effort to show that the claims in this case could have been brought by All-Tag in the

    patent litigation prior to December 2014, Checkpoint cites a handful of supposed undisputed

    facts. But none withstand scrutiny and none support Checkpoint’s motion:

           




                                                    11
Case 9:17-cv-81261-WPD Document 302 Entered on FLSD Docket 10/25/2019 Page 12 of 15




           




           As outlined above, and in further detail in All-Tag’s response to Checkpoint’s Statement

    of Facts, none of the evidence cited by Checkpoint supports its argument that



                          . Thus, All-Tag did not breach the release even if it was interpreted

    broadly as Checkpoint urges and summary judgment should be denied.

    III.   THE COURT SHOULD ALSO DENY SUMMARY JUDGMENT ON
           COUNTERCLAIM COUNT II

           Count II of Checkpoint’s Counterclaim alleges that All-Tag breached its representations

    and warranties in the settlement agreement because it had claims against Checkpoint when it said



                                                   12
Case 9:17-cv-81261-WPD Document 302 Entered on FLSD Docket 10/25/2019 Page 13 of 15



    it did not have such claims. As with Count I, Checkpoint’s motion misinterprets the settlement

    agreement and the motion should be denied. The Representation and Warranties section of the

    Settlement Agreement (§ 5.1)




                                        For that, and all the reasons set forth above with respect to

    Count I, summary judgment on Count II should also be denied.

    V. CONCLUSION

           For the reasons set forth above, All-Tag respectfully requests that Checkpoint’s Motion

    for Summary Judgment on Counts I and II of its Second Amended Counterclaim be denied and

    that summary judgment be granted to All-Tag as the Court deems appropriate.

    Dated: October 25, 2019                     Respectfully submitted,

                                                By: /s/ Christopher Kammerer
                                                       Christopher Kammerer

                                                Christopher William Kammerer
                                                John F. Mariani
                                                KAMMERER MARIANI PLLC
                                                1601 Forum Place, Suite 500
                                                West Palm Beach, FL 33401
                                                (561)-990-1592
                                                ckammerer@kammerermariani.com
                                                jmariani@kammerermariani.com

                                                William MacLeod (pro hac vice)
                                                Julian Solotorovsky (pro hac vice)
                                                KELLEY DRYE & WARREN LLP
                                                333 West Wacker Drive
                                                Chicago, IL 60606
                                                (312)-857-7070

                                                   13
Case 9:17-cv-81261-WPD Document 302 Entered on FLSD Docket 10/25/2019 Page 14 of 15



                                      jsolotorovsky@kelleydrye.com
                                      wmacleod@kelleydrye.com

                                      Damon Suden (pro hac vice)
                                      KELLEY DRYE & WARREN LLP
                                      101 Park Avenue
                                      New York, NY 10178
                                      (212)-808-7800
                                      dsuden@KelleyDrye.com

                                      John B. Williams (pro hac vice)
                                      WILLIAMS LOPATTO PLLC
                                      1707 L Street, NW Suite 550
                                      Washington, DC 20036
                                      (202) 296-1611
                                      jbwilliams@williamslopatto.com
                                      Attorneys for Plaintiff All-Tag Corporation




                                        14
Case 9:17-cv-81261-WPD Document 302 Entered on FLSD Docket 10/25/2019 Page 15 of 15



                                   CERTIFICATE OF SERVICE

    I HEREBY CERTIFY that on this 25th day of October 2019, a true and correct copy of the

    foregoing was served upon the following counsel of record for Defendant via CM/ECF:

                                                  Charles Howard Lichtman
                                                  Gavin Gaukroger
                                                  BERGER SINGERMAN
                                                  Las Olas Centre II
                                                  350 E Las Olas Boulevard
                                                  Suite 1000
                                                  Fort Lauderdale, FL 33301
                                                  954-525-9900
                                                  Fax: 523-2872
                                                  clichtman@bergersingerman.com
                                                  ggaukroger@bergersingerman.com


                                                  Robert J. Palmersheim
                                                  Anand C. Mathew
                                                  Julie M. Mallen
                                                  PALMERSHEIM & MATHEW
                                                  401 N. FRANKLIN STREET, SUITE 4S
                                                  CHICAGO, IL 60654
                                                  312-319-1791
                                                  acm@thepmlawfirm.com
                                                  rjp@thepmlawfirm.com
                                                  jmm@thepmlawfirm.com

                                              By: /s/ Christopher Kammerer
                                                     Christopher Kammerer




                                                 15
